ppl corporation subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p’s subsdiary s is an operating electric utility engaged in the generation transmission and distribution of electricity it provides various lighting services eg street lighting for public and private entities street light assets include the light fixtures hardware to mount the fixtures various types of poles and wires the parties dispute the length in years of the recovery_period that s must use to calculate its annual depreciation deduction for street light assets held street light assets are neither assets used in the distribution of elec- tricity for sale nor land improvements thus street light assets do not fall within asset cla sec_49 electric utility transmission and distribution plant with a recovery_period of years or asset class land improvements with a recovery_period of years specified in revproc_87_56 1987_2_cb_674 rather street light assets are property with- out a class_life classified as 7-year_property with a recovery_period of years pursuant to sec_168 i r c richard e may mark b bierbower and timothy l jacobs for petitioner melissa d arndt allan e lang michael c prindible and r scott shieldes for respondent halpern judge ppl corp petitioner is the common parent of an affiliated_group_of_corporations the group or affiliated_group making a consolidated_return of income by notice_of_deficiency the notice respondent determined a deficiency of dollar_figure in the group’s federal_income_tax verdate 0ct date jkt po frm fmt sfmt v files ppl sheila ppl corp subs v commissioner for its taxable calendar_year and also denied a claim_for_refund of dollar_figure the issues for decision are whether respondent properly denied the claim for the refund which is related to the creditability of the united kingdom u k windfall tax paid_by petitioner’s indirect u k sub- sidiary included as dividend income a distribution that petitioner received from the same indirect u k subsidiary but which within a few days the subsidiary rescinded and petitioner repaid and denied depreciation_deductions that petitioner’s u s subsidiary claimed for street and area lighting assets the street light issue we shall address the third issue in this report a forthcoming report will address the first two issues unless otherwise stated all section references are to the internal_revenue_code in effect for and all rule ref- erences are to the tax_court rules_of_practice and proce- dure findings_of_fact stipulations the parties have entered into a first second and third stipulation of facts the facts stipulated are so found the stipulations with accompanying exhibits are incorporated herein by this reference petitioner’s business petitioner is a pennsylvania corporation that was known during as pp l resources inc it is a global energy company through its subsidiaries it produces electricity sells wholesale and retail electricity and delivers electricity to customers it provides energy services in the united_states in the mid-atlantic and northeast and in the united kingdom pp l during pennsylvania power light co also a pennsylvania corporation was petitioner’s direct subsidiary on date pennsylvania power light co changed its name to pp l inc hereinafter we shall refer to that corporation both before and after it changed its verdate 0ct date jkt po frm fmt sfmt v files ppl sheila united_states tax_court reports name as pp l during pp l was the operating elec- tric utility company for the affiliated_group and was engaged in the generation transmission and distribution of elec- tricity during that year pp l was petitioner’s principal subsidiary with approximately percent of the assets of petitioner’s affiliated_group electricity basics concepts and definitions electricity is the flow of electric current the rate of that flow is measured in amperes or amps the pressure that causes electricity to flow voltage is measured in volts resistance to the flow of electricity is measured in ohms the combination of electromotive force volts and current amperes is the rate of work being done measured in watts one thousand watts are a kilowatt if the rate of work is one kilowatt and that rate lasts an hour then one kilowatt-hour of work is completed the quantity of electricity used is com- monly measured in kilowatt-hours the delivery of electricity there are three distinct stages in delivering electricity generation transmission and distribution generation is the process of producing electricity transmission is the process of moving high voltage electricity from power plants to dis- tribution substations distribution is the process of moving lower voltage electricity from distribution substations to cus- tomers distribution begins at the distribution substation where transformers decrease the voltage of the incoming electricity the outgoing electricity flows through primary distribution lines to distribution transformers which further reduce its voltage the electricity then flows through secondary dis- tribution lines to service drops street and highway lights nonroadway lights and traffic signals a service drop is the connection between a secondary distribution line and a cus- tomer a meter at the end of the service drop measures the electricity the customer uses typically in kilowatt-hours street light assets during and at other relevant times pp l provided street and highway lighting street lighting and nonroadway verdate 0ct date jkt po frm fmt sfmt v files ppl sheila ppl corp subs v commissioner lighting area lighting for public and private entities we refer to the equipment used to provide street and area lighting as street light assets street light assets include the light fixtures luminaires the mast arms or brackets used to mount the luminaires on wood poles or other structures aluminum steel and fiberglass poles and wires luminaires are generally mounted on wood poles which might also support secondary distribution lines service drops and distribution transformers attached to pri- mary distribution lines aluminum steel or boulevard fiberglass poles connected underground to distribution trans- formers nonboulevard fiberglass poles and buildings bridges tunnels and underpasses wood poles are part of the distribution system street light assets convert electricity into light and can be disconnected from the distribution system without affecting any other part of that system in pp l charged for street and area lighting services but did not actively market or advertise those services tax_accounting its street in date pp l filed form_3115 application_for change in accounting_method making an automatic method change under revproc_96_31 1996_1_cb_714 in that form_3115 pp l reclassified light assets removing them from asset cla sec_49 electric utility trans- mission and distribution plant and classifying them as prop- erty without a class_life see revproc_87_56 1987_2_cb_674 as a result of that reclassification for pp l’s street light assets placed_in_service before petitioner claimed a negative adjustment to its taxable_income under sec_481 of dollar_figure consistent with that reclassification pp l classified street light assets it placed_in_service in as property without a class_life in the notice respondent disallowed both the dollar_figure negative adjustment to petitioner’s taxable_income and dollar_figure of tax depreciation for attributable to boulevard fiberglass poles like aluminum and steel poles are bolted to their foundations whereas nonboulevard fiberglass poles are embedded approximately feet in the ground and backfilled with cement stone and tamped earth the distinction between boulevard fiberglass poles and nonboulevard fiberglass poles is relevant only to our discussion of whether street light assets are land improvements see sec v of this report we discuss the applicable statutory and regulatory framework in sec ii of this report verdate 0ct date jkt po frm fmt sfmt v files ppl sheila united_states tax_court reports the classification of pp l’s street light assets as property without a class_life rather than as property described in asset cla sec_49 i introduction opinion the parties dispute the length in years of the recovery_period that petitioner must use to calculate its annual depre- ciation deductions for street light assets respondent argues that the proper recovery_period for those assets is years in the alternative he argues that it i sec_15 years petitioner argues that it is years we agree with petitioner ii statutory and administrative provisions sec_167 permits as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business for tan- gible property sec_168 provides that the depreciation deduction of sec_167 is determined by using the applicable_depreciation_method recovery_period and conven- tion only the applicable_recovery_period is in issue under sec_168 and e the classification of tangible_property determines its recovery_period sec_168 defines class_life as that which would be applicable with respect to any property as of date under subsection m of sec_167 repealed in sec_167 provided for depreciation according to the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class property to the industry or other group essentially sec_167 codified the asset_depreciation_range_system described in sec_1_167_a_-11 income_tax regs and in particular the system of asset guideline classes and periods sometimes class lives found therein see h rept pincite 1972_1_cb_498 s rept pincite 1972_1_cb_559 sec_167 confirmed the secretary’s authority to pre- scribe class lives accordingly sec_1_167_a_-11 income_tax regs states asset guideline classes and periods will be established supplemented and revised and will be published in the internal revenue verdate 0ct date jkt po frm fmt sfmt v files ppl sheila ppl corp subs v commissioner bulletin the regulation refers to revproc_72_10 1972_1_cb_721 as setting forth the applicable asset guideline classes see sec_1_167_a_-11 income_tax regs revproc_72_10 supra was the first of several revenue proce- dures establishing asset guideline classes each superseding its predecessor and culminating in revproc_87_56 supra revproc_87_56 supra established the asset guideline classes in effect for purposes of this case the specific asset guideline classes in issue are asset cla sec_49 electric utility transmission and distribution plant and asset class land improvements the former includes assets used in the distribution of electricity for sale id c b pincite the latter includes improvements directly to or added to land id c b pincite if placed_in_service after date assets in asset class dollar_figure have a recovery_period of years id c b pincite and assets in asset class have a recovery_period of years id c b pincite property without a class_life and not otherwise classified under sec_168 and is 7-year_property sec_168 revproc_87_56 c b pincite we sometimes refer to property without a class_life as being in the residual class the recovery_period for 7-year_property is years sec_168 sec_1_167_a_-11 income_tax regs provides that property shall be included in the asset_guideline_class for the activity in which the property is primarily used_property shall be classified according to primary use even though the activity in which such property is primarily used is insubstantial in relation to all the taxpayer’s activities iii the positions of the parties we must first find whether street light assets are pri- marily used see sec_1_167_a_-11 income_tax regs in the distribution of electricity for sale and so prop- erly classified under asset cla sec_49 see revproc_87_56 c b pincite if they are not then we must find whether they are land improvements under asset class congress revoked the authority of the secretary to prescribe new class lives in the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec 102_stat_3753 verdate 0ct date jkt po frm fmt sfmt v files ppl sheila united_states tax_court reports see id c b pincite respondent argues that street light assets fall within asset cla sec_49 in the alternative he argues that they fall within asset class petitioner argues that they fall within neither first we find that street light assets are not used in the distribution of electricity for sale second we find that they are not land improvements our analysis follows iv the distribution of electricity for sale a introduction petitioner bears the burden_of_proof see rule a and has carried that burden street light assets are primarily used to make light not to distribute electricity see sec_1_167_a_-11 income_tax regs moreover that the activity of making light is insubstantial in relation to all petitioner’s activities is irrelevant see id we thus find that street light assets are not used in the distribution of elec- tricity for sale b respondent’s arguments respondent makes six arguments to the contrary which we shall address in turn the distribution and the sale of electricity respondent argues that under a plain reading of the statute the regulations and treasury guidance street light assets are used both in the distribution of electricity and in the sale of electricity for that reason notwithstanding that street light assets convert electricity to light respondent con- the parties bifurcate their analyses of asset cla sec_49 considering the question of the dis- tribution of electricity separately from the question of the sale of electricity we are not con- vinced however that the analysis involves two distinct questions to be clear we find that no one uses street light assets in the distribution of electricity for sale for that reason we need not reconsider our holding in 119_tc_197 354_f3d_786 8th cir clajon ii and 109_tc_416 172_f3d_1255 10th cir duke energy ii those cases involved essentially the same fact pattern the taxpayer the owner of gathering pipelines transported natural_gas under contract to opera- tors of processing plants and transmission lines clajon i t c pincite duke energy i t c pincite in determining the proper asset_guideline_class for the gathering pipe- lines we focused on the taxpayer’s use of those assets clajon i t c pincite duke en- ergy i t c pincite the courts of appeals however focused on their use in the industry clajon ii f 3d pincite duke energy ii f 3d pincite9 because we find that no one-not petitioner not any municipality-uses street light assets primarily for the distribu- tion of electricity for sale we need not today address those conflicting approaches verdate 0ct date jkt po frm fmt sfmt v files ppl sheila ppl corp subs v commissioner cludes that street light assets are used in the distribution of electricity for sale a the distribution of electricity respondent states that because street and area lighting is an electric service and because a distribution system will typically include all assets used to provide electric services street light assets are part of the distribution system that argument relies completely on the statement that a distribu- tion system will typically include all assets used to provide electric services which respondent neither explains nor sup- ports for the following reasons we are not convinced the parties stipulated that distribution is the delivery of electric energy to customers and the final utility step in the provision of electric service to customers that is consistent with a standard definition of distribution as the process by which commodities get to final consumers webster’s fourth new world college dictionary we find that defi- nition apposite and well illuminating the distribution of electricity seems to us to be the process by which electricity the commodity gets to final consumers respondent com- pares street light assets to service drops the connection between a secondary distribution line and a customer yet service drops are fundamentally different from street light assets service drops are a part-the final part-of the dis- tribution of electricity for the simple reason that service drops facilitate the process by which electricity gets to final consumers in contrast whereas service drops get final con- sumers electricity street light assets get them light respondent in the end seems to suggest that simply because street light assets are connected to the distribution the edison electric institute glossary of electric industry terms date provides addi- tional support for that proposition by defining the following terms distribution electric the process of delivering electricity from convenient points on the trans- mission system to consumers distribution system the network of wires and equipment that is dedicated to delivering elec- tric energy from the transmission system to the customer’s premises we quote the date edition because that is the edition the parties filed as a joint exhibit that some street light assets include convenience outlets does not make those street light assets distribution assets convenience outlets-18 feet above ground-are used mostly for deco- rative holiday lighting they are as intended a convenience and their presence does not trans- form street light assets into distribution assets verdate 0ct date jkt po frm fmt sfmt v files ppl sheila united_states tax_court reports system they are necessarily a part thereof we cannot agree street light assets are distinct from distribution assets they have a different purpose and a different function moreover street light assets can be disconnected from the distribution system without disturbing the distribution of electricity to any customer indeed petitioner has sold street light assets to municipalities without affecting other customers in any way 71_tc_74 and ill cereal mills inc v commissioner tcmemo_1983_469 affd on another ground 789_f2d_1234 7th cir both support petitioner in tenn natural_gas lines inc v commissioner supra pincite the taxpayer built a liquefied natural_gas lng storage_facility to store gas in the summer when demand is low for use in the winter when demand is high the taxpayer argued that the lique- faction and vaporization equipment fell within asset cla sec_49 natural_gas production plant because its function was similar to those of a natural_gas production plant id pincite see revproc_72_10 c b pincite specifically the taxpayer argued that in the liquefaction process impurities are removed from the gas just as impurities are removed from natural_gas at the wellhead tenn natural_gas lines inc v commissioner supra pincite the commissioner argued that the liquefaction and vaporization equipment fell within asset cla sec_49 trunk pipelines and related storage facili- ties because the natural_gas which enters the facility is already in a marketable state-further purification is needed for purposes of storage not marketing therefore the lng facility is nothing more than a complicated storage_facility id see revproc_72_10 c b pincite the court found for the commissioner stating we note that sec_1_167_a_-11 income_tax regs does not refer to the nature of the equipment or the manner in which it oper- ates rather this regulation emphasizes the use to which the equipment is put in this case the sole use of the entire lng facility is to make nat- ural gas suitable for storage marketable natural_gas enters the facility is stored and approximately the same volume of marketable natural_gas leaves the facility when the gas is needed for consumption in no way is a marketable product produced by the lng facility-a marketable product is merely stored there tenn natural_gas lines inc v commissioner supra pincite verdate 0ct date jkt po frm fmt sfmt v files ppl sheila ppl corp subs v commissioner again sec_1_167_a_-11 income_tax regs provides that property shall be classified according to pri- mary use even though the activity in which such property is primarily used is insubstantial in relation to all the tax- payer’s activities here although wires within street light assets move electricity from distribution lines all the way to the luminaires the sole purpose and primary use of the equipment is to produce light not to distribute electricity tenn natural_gas lines supports petitioner in ill cereal mills inc v commissioner supra the tax- payer was in the corn milling business and purchased and processed vast amounts of shelled corn the taxpayer argued that the grain storage tanks owned by its subsidiary fell within asset class machinery and equipment including grain bins and fences but no other land improve- ments see revproc_72_10 c b pincite asset class fell within the business-activity category agri- culture which included only such assets as are used in the production of crops or the performance of agri- cultural services id the commissioner argued that the grain storage tanks did not fall within asset class because the taxpayer primarily used them as storage for raw materials for its manufacturing processes ill cereal mills inc v commissioner supra the court found for the taxpayer because the subsidiary operated the storage_facility in the same manner as the previous owner id moreover even though the taxpayer purchased between and percent of the grain that the subsidiary stored at the storage_facility the taxpayer would do so regardless of who owned and operated the facility id the court considered the grain storage business at most merely complemen- tary to the taxpayer’s corn milling and manufacturing oper- ation id importantly the court doubted that the commis- sioner would have challenged that the grain storage tanks were used in the production of crops or the performance of agricultural services had the storage_facility been owned and operated by someone other than the taxpayer or its subsidiary id similarly we doubt that respondent would assert that street light assets were used in the distribution of electricity for sale were they owned and operated by some entity other than an electric utility ill cereal mills supports petitioner verdate 0ct date jkt po frm fmt sfmt v files ppl sheila united_states tax_court reports b the sale of electricity respondent implicitly argues according to the following syllogism the sale of street and area lighting is the sale of an electric service the sale of electricity is the sale of an electric service and therefore the sale of street and area lighting is the sale of electricity even assuming the truth of the premises which we do not that syllogism is invalid specifically it is an example of the fallacy of the undistributed middle in other words an answer to respondent’s argument is that not every sale of an electric service is the sale of electricity the syllogistic fallacy notwithstanding petitioner uses street light assets to sell light not electricity electricity is simply the raw material street light assets use to make light analogy with asset class dollar_figure respondent asserts that asset cla sec_49 electric utility transmission and distribution plant is analogous to asset cla sec_49 gas utility distribution facilities which i ncludes gas water heaters and gas conversion equipment installed by utility on customers’ premises on a rental basis revproc_87_56 c b pincite respondent argues that if asset class dollar_figure includes gas conversion equip- ment then by analogy asset class dollar_figure includes elec- tricity conversion equipment such as street light assets respondent’s argument is unconvincing indeed its logic cuts against him the implicit premise of his argument is that the inclusion in asset class dollar_figure of gas water heaters and gas conversion equipment was unnecessary that is asset class dollar_figure would have encompassed those assets even without their explicit inclusion only that can explain respondent’s conclusion that asset class dollar_figure includes elec- tricity conversion equipment despite the lack of any ref- erence thereto respondent seems to have the argument backward much more likely is that asset class dollar_figure explicitly includes gas conversion equipment precisely because otherwise it would the middle term is the one the sale of an electric service that appears in both the major first and minor second premises it is undistributed because neither premise describes every sale of an electric service rather the premises describe subsets of those sales that do not nec- essarily coincide therefore the middle term fails to connect the sale of street and area lighting to the sale of electricity both kinds of sales could separately constitute sales of electric services verdate 0ct date jkt po frm fmt sfmt v files ppl sheila ppl corp subs v commissioner not respondent does not explain the reason asset class dollar_figure includes the superfluous gas conversion equipment therefore respondent’s argument cuts in favor of petitioner because the absence of any reference to electricity conver- sion equipment in asset class dollar_figure suggests that asset class dollar_figure does not include such equipment as petitioner observes the commissioner had the authority to include electricity conversion equipment or even better street and area lights in asset cla sec_49 and he did not the business-activity category asset class dollar_figure falls within the business-activity category titled electric gas water and steam utility_services see revproc_87_56 c b pincite which respondent asserts broadly encompasses any activity involving the sale of electricity gas steam or water services revproc_87_56 c b pincite however is not quite that broad stating that the business-activity category in question i ncludes assets used in the production transmission and distribution of electricity gas steam or water for sale including related land improvements respondent at best misquotes the business-activity category regardless barring circular arguments the actual business-activity category in question in no way supports respondent the regulatory framework in pp l was a regulated utility subject_to the national electric safety code nesc the national electric code nec the occupational safety and health administra- tion osha the federal energy regulatory commission ferc and the pennsylvania public_utilities commission puc respondent argues that the frameworks of all five sup- port his classification of street light assets a the safety codes three safety codes apply to street and area lighting the nesc the nec and the osha standards and regulations the osha work rules the purpose of the nesc is the practical safeguarding of persons during the installation operation or maintenance of electric supply and communication lines and associated equipment the purpose of the nec is the prac- verdate 0ct date jkt po frm fmt sfmt v files ppl sheila united_states tax_court reports tical safeguarding of persons and property from hazards arising from the use of electricity the transition point between the nesc and the nec is the service point in effect the nesc governs assets including street light assets that electric utilities control and the nec governs assets including street light assets that customers control the osha work rules have a similar internal division one set of rules c f_r sec applies to electric power generation transmission and distribution and another c f_r sec applies to electric utilization systems again the dividing line is control first the nesc and not the nec controls here because the nesc governs street light assets that pp l controlled under the nesc utilization equipment includes e quipment devices and connected wiring that utilize electric energy for mechanical chemical heating lighting testing or similar purposes and are not a part of supply equipment supply lines or communication lines electric supply equipment includes e quipment that produces modifies regulates con- trols or safeguards a supply of electric energy respondent argues that street light assets are electric supply equipment because they modify regulate and control the supply of electricity to customers such a broad reading of electric supply equipment not only ignores but also guts the defini- tion of utilization equipment what could possibly fall within the latter given respondent’s broad reading of the former respondent is incorrect we find that street light assets use electric energy for lighting for that reason under the nesc street light assets are utilization equipment the nesc supports petitioner second the osha work rules that govern street light assets that pp l controlled are those that apply to electric power generation transmission and distribution the two sets of osha work rules are intended to separate those assets that electric utilities generally control electric power generation control transformation transmission and distribution lines and equipment c f_r sec a i from those assets that others generally control electrical installations and utilization equipment installed or used within or on buildings structures and other premises c f_r sec a given the problem we here face we find the osha work rules without probative-and certainly without verdate 0ct date jkt po frm fmt sfmt v files ppl sheila ppl corp subs v commissioner legal-value the osha work rules do not support respondent b the accounting regulations the ferc uniform system of accounts sets forth a standard system of accounting used by public_utilities and other entities that among other things enables federal state and municipal regulators to compare those public utili- ties and to set retail and wholesale rates for electricity ferc regulated pp l’s wholesale rates puc regulated pp l’s retail rates pp l recorded street light assets used for street lighting under ferc account street lighting and signal systems and recorded street light assets used for area lighting under ferc account installations on customers’ premises ferc account sec_371 and sec_373 both fall under the heading distribution plant pp l reported its street and area lighting as the sale of kilowatt-hours the basic unit of measurement for the supply of electricity pp l charged retail customers according to the electric rates that the applicable pennsylvania regulatory agencies primarily puc established in pp l charged so-called bundled rates meaning that every rate included the cost of generation transmission distribution and all other cost components that is pp l did not charge separately for each cost component in street and area lighting con- stituted approximately percent of pp l’s total electricity sales respondent insists that although not determinative the inclusion of street light assets in ferc accounts under the heading distribution plant is persuasive that both the elec- tric utility industry and ferc consider street light assets to be primarily used for distribution in support respondent in 338_f3d_600 n 6th cir the court_of_appeals for the sixth circuit rejected the reliance of the trial_court on a case of the court_of_appeals for the fifth circuit in that case the court_of_appeals for the fifth circuit had construed federal natural_gas pipeline safety regulations to require that ‘gathering’ lines must attach directly to wellheads id the court_of_appeals for the sixth circuit not only found the construction of the safety regulation to be facially open to question but noted that any persuasive weight the case might have would be restricted to construction of the laws governing natural_gas pipeline safety id no evident rationale supports the application of a safety regulation’s judicially-refined definition of ‘gathering pipeline’ to the income_tax deprecia- tion regulations given the total dissimilarity of the purposes of the two sets of standards id we are similarly reluctant to consider electric safety regulations relevant to those same income_tax depreciation regulations verdate 0ct date jkt po frm fmt sfmt v files ppl sheila united_states tax_court reports invokes 172_f3d_1255 10th cir revg 109_tc_416 in that case the court_of_appeals for the tenth circuit found the distinction that ferc makes between gathering and transmission lines persuasive that the gas industry and the regulatory body overseeing it consider gathering sys- tems to be used for the activity of production rather than transportation id pincite respondent has failed to convince us that the inclusion of street light assets in ferc accounts under the heading dis- tribution plant suggests anything about the proper classifica- tion of those assets for purposes of depreciation in the federal power commission ferc’s predecessor adopted the first uniform system of accounts which included account street lighting equipment under the heading utilization capital in the federal power commission revised the uniform system of accounts eliminating the separate func- tional groupings for utilization capital and for joint trans- mission and distribution capital we are not convinced that the change represented anything more than an attempt to simplify the regulatory regime that ferc required pp l to account for street and area lighting revenues as sales of electricity does not necessarily mean that service is best characterized as the sale of elec- tricity it could simply mean that the distinction was not sufficiently important to be made for regulatory purposes indeed given that in street and area lighting con- stituted less than percent of pp l’s total electricity sales the latter explanation strikes us as highly plausible the supreme court has long recognized the vastly dif- ferent objectives that financial and tax_accounting have 439_us_522 the relevant ferc account is account public street and highway lighting there are two subheadings under the heading operating revenue viz sales of electricity and other operating revenues account is under the first subheading sales of electricity ac- count includes the net billing for electricity supplied and services rendered for the pur- poses of lighting streets highways parks and other public places for municipalities or other divisions or agencies of state or federal governments that ferc included account under sales of electricity strikes us as sensible electricity is the critical raw material required for street and area lighting and reporting street and area lighting revenues as the sale of elec- tricity surely simplifies the accounting verdate 0ct date jkt po frm fmt sfmt v files ppl sheila ppl corp subs v commissioner the primary goal of financial_accounting is to provide useful information to management shareholders creditors and others properly interested the major responsibility of the accountant is to protect these parties from being misled the primary goal of the income_tax system in contrast is the equitable collection of revenue the major responsibility of the internal_revenue_service is to protect the public fisc id we find the ferc uniform system of accounts to be of little relevance in answering the question before us pp l’s treatment of street light assets respondent argues that pp l treated street light assets no differently from other distribution assets and thus he concludes that street light assets are distribution assets first pp l’s transmission and distribution personnel oper- ated and maintained pp l’s street and area lighting second pp l’s distribution specifications and instruction manuals incorporate specifications and engineering instruc- tions for street and area lighting third pp l warehouses its street light assets at its system facilities center in hazelton pennsylvania and commingles the street light assets with other distribution materials fourth in identi- fying street light assets for internal use pp l groups street light assets with its distribution facilities surely what pp l did was for convenience respondent’s argument is of no avail the intent of treasury respondent argues treasury designed the asset classification system to be as comprehensive as possible electric utility street and area lighting predates the asset classification system by more than half a century it is unlikely that treasury simply ignored street and area lighting or intended to exclude street and area lighting from the applicable classes the asset classification system addresses all the industry’s primary activities including street and area lighting as a matter of histor- ical fact and industry practice street and area lighting is part of distribu- tion treasury therefore intended for the classification system to incorporate street and area lighting as part of a utility’s distribution activity that argument if stated as a syllogism is another example of the fallacy of the undistrib- uted middle see supra note and accompanying text verdate 0ct date jkt po frm fmt sfmt v files ppl sheila united_states tax_court reports respondent makes a plausible argument yet presents no evi- dence in its support even if treasury intended asset class dollar_figure to include street light assets however a preponderance_of_the_evidence supports our conclusion that asset class dollar_figure does not include those assets again had the commissioner explicitly included electricity conversion equipment in asset cla sec_49 just as he included gas conversion equipment in asset cla sec_49 we might answer the question before us differently see revproc_87_56 c b pincite for whatever reason he did not because street light assets are in fact primarily used to provide a lighting service and not to distribute electricity for sale to resolve any ambiguity about the intent of the treasury against respondent is under the circumstances fair and proper c conclusion we find that petitioner has carried its burden_of_proof street light assets are primarily used to make light not to distribute electricity see sec_1_167_a_-11 income_tax regs quite simply street light assets provide light for public safety moreover that that activity is insubstantial in relation to all petitioner’s activities is irrelevant see id we thus find that street light assets are not used in the distribu- tion of electricity for sale v land improvements a introduction although at trial respondent waived any argument that street light assets fell into any asset class other than asset cla sec_49 on brief respondent suggested for the first time that in the hands of a taxpayer that does not sell elec- tricity street light assets constitute a land improvement because respondent appeared to raise a new argument on brief we ordered the parties to address the question in his supplemental brief respondent argues that if street light assets do not fall within asset cla sec_49 then they fall within asset class land improvements which includes improvements directly to or added to land see revproc_87_56 c b pincite examples of land improvements might include sidewalks roads canals water- ways drainage facilities sewers wharves and docks verdate 0ct date jkt po frm fmt sfmt v files ppl sheila ppl corp subs v commissioner bridges fences landscaping shrubbery or radio and tele- vision transmitting towers petitioner denies that street light assets are land improvements we agree with peti- tioner because he raises a new argument on brief that strikes us as contrary to his principal argument respondent bears the burden of proving that if street light assets do not fall within asset cla sec_49 then they fall within asset class see rule a see also 112_tc_183 respondent does not argue otherwise b analysis in 128_tc_91 we described the standards applicable to classifying assets as land improvements we stated generally the applicable class_life categories cover two broad groupings-permanent improvements to real_property and machinery and equip- ment that is not a real_property improvement id pincite we addressed the proper classification of certain assets the tax- payers used in their vineyard trellises for the grapevines the drip irrigation system and a well id pincite in our analysis we applied the guidelines we had derived in 65_tc_664 finding that for purposes of the investment_tax_credit out- door advertising signs constituted tangible_personal_property not land improvements although the guidelines comprise six factors their primary focus is the question of the permanence of depreciable prop- erty and the damage caused to it or to realty upon removal of the depre- ciable property no one factor has been considered to be determinative and the guidelines have been used merely as an aid to deciding whether a par- ticular property is or is not a permanent improvement to real_property trentadue v commissioner supra pincite as to street lights bolted to wood poles and area lights bolted to buildings we find that under the whiteco indus guidelines those street light assets are not affixed to any- thing in an inherently permanent way cf 77_tc_349 without extensive consideration it is clear to us that under the standards enunciated in the whiteco case the sign heads and light fix- tures are not affixed to anything in an inherently permanent verdate 0ct date jkt po frm fmt sfmt v files ppl sheila united_states tax_court reports way musco sports lighting inc v commissioner tcmemo_1990_331 the lights in the instant case were merely bolted to the poles so like the signs and lights in standard oil they were not affixed to anything in an inherently permanent way affd 943_f2d_906 8th cir as to street lights mounted on aluminum steel and boulevard fiberglass poles we discuss each whiteco indus factor in turn is the property capable of being moved and has it in fact been moved whiteco indus inc v commissioner supra pincite street light assets are capable of being moved and they have in fact been moved aluminum steel and boulevard fiberglass poles are bolted to concrete foundations the poles can be quickly removed by loosening the bolts and are gen- erally reused in other installations indeed petitioner’s engineering instructions for street and area lighting directs that l ow-mounted fluted boulevard standards shall not be scrapped moreover in many cases the foundations are pre- cast concrete plugs that can be reused street light assets have been moved and reused and peti- tioner’s practice is to store used street light assets for future use accordingly the first factor suggests that street light assets are not land improvements cf trentadue v commis- sioner supra pincite finding that the first factor suggested that trellises were not land improvements because they had been moved and reused and the drip irrigation system was a land improvement because few of its components could be reused if removed standard oil co v commissioner supra pincite finding that poles for service station signs and lighting designed to be bolted to concrete foundations were moved from place to place and were certainly capable of being removed stored and reinstalled at other respondent cites metro natl corp v commissioner tcmemo_1987_38 for the propo- sition that sprinkler heads are an essential part of an underground water system even though they are easily disconnected from that system because sprinkler heads are functionally insepa- rable from and give utility to the underground pipes they are part of the underground water system an inherently_permanent_structure id respondent argues that street light assets are analogous to sprinkler heads we disagree street light assets are not functionally inseparable from and do not give utility to distribution lines service drops however are functionally in- separable from and do give utility to those lines thus service drops and not street light as- sets are analogous to sprinkler heads see supra sec iv b a of this report in which we dis- cuss the difference between service drops and street light assets see infra note for a discussion of nonboulevard fiberglass poles verdate 0ct date jkt po frm fmt sfmt v files ppl sheila ppl corp subs v commissioner locations whiteco indus inc v commissioner supra pincite finding that the first factor suggested the signs were not land improvements because they are capable of being moved and have in fact been moved is the property designed or constructed to remain permanently in place whiteco indus inc v commissioner supra pincite although street light assets can remain in place for their entire useful lives they are both designed and constructed to be moved if necessary notwithstanding that street light assets are built to last they are also built to be moved they are not meant to remain permanently in place accordingly the second factor suggests that street light assets are not land improvements cf trentadue v commissioner supra pincite finding that the second factor suggested that trellises were not land improvements because they were changed or modified to accommodate the growth or the feeding of the vines and the drip irrigation system was a land improvement because with a few exceptions removal of the pipes and tubes is not easily accomplished and so for all practical purposes they are permanently embedded in the ground standard oil co v commissioner supra pincite- finding that poles designed to be bolted to the appro- priate concrete foundations were because of such design meant to be movable and thus were not designed to remain permanently in place whiteco indus inc v commissioner t c pincite finding that the second factor suggested that the signs were not land improvements because they are designed or constructed to last for the term of a contract an average of years after which the sign structure requires substantial renovation are there circumstances which tend to show the expected or intended length of affixation ie are there cir- cumstances which show that the property may or will have to be moved whiteco indus inc v commissioner supra pincite petitioner does not intend and cannot realistically expect street light assets to remain permanently in place petitioner often needs to move street light assets before the end of their useful lives and thus the affixation of street light assets is inherently temporary for example street light assets are moved when streets and sidewalks are redone accordingly verdate 0ct date jkt po frm fmt sfmt v files ppl sheila united_states tax_court reports the third factor suggests that street light assets are not land improvements cf trentadue v commissioner t c pincite finding that the third factor suggested that trellises and the drip irrigation system were land improvements because they were expected to service the grapevines during their useful lives standard oil co v commissioner t c pincite the poles designed to be bolted to the appropriate foundations were so designed because there are many cir- cumstances that show that such poles might or would have to be moved whiteco indus inc v commissioner supra pincite finding that the third factor suggested that the signs were not land improvements because the taxpayer does not intend nor could it realistically expect the signs to remain permanently in place how substantial a job is removal of the property and how time-consuming is it is it ‘readily removable’ whiteco indus inc v commissioner supra pincite the removal of street light assets is a relatively quick and easy process aluminum steel and boulevard fiberglass poles need simply to be unbolted from their concrete foundations which are themselves often easily removed from the ground accordingly the fourth factor suggests that street light assets are not land improvements cf trentadue v commis- sioner supra pincite finding that the fourth factor was neu- tral as to trellises and the drip irrigation system because the removal of both would be time consuming if the components were being salvaged for future use but otherwise would be quick and inexpensive standard oil co v commissioner supra pincite finding that poles that took up to man- hours of jobsite labor to remove were readily removable whiteco indus inc v commissioner supra pincite finding that the fourth factor suggested that the signs were not land improvements because the disassembly and removal of a sign is a relatively quick and easy process jfm inc subs v commissioner tcmemo_1994_239 although the gasoline pump canopy components are collectively formi- dable the whole structure can be erected or disman- tled and moved in a few days how much damage will the property sustain upon its removal whiteco indus inc v commissioner supra pincite verdate 0ct date jkt po frm fmt sfmt v files ppl sheila ppl corp subs v commissioner the removal of street light assets does not damage them removing aluminum steel and boulevard fiberglass poles from concrete foundations involves simply loosening the bolts no damage to street light assets or to any other prop- erty occurs after the removal of the precast concrete plugs the resulting hole is filled with earth any disturbance is minimal accordingly the fifth factor suggests that street light assets are not land improvements cf trentadue v commissioner supra pincite finding that the fifth factor was neutral as to trellises and the drip irrigation system because their careful removal would mean great cost and small dam- age and their quick removal would mean small cost and great damage whiteco indus inc v commissioner supra pincite finding that the fifth factor suggested that the signs were not land improvements because m uch of the sign assembly is not damaged when it is moved fox photo inc v commissioner tcmemo_1990_348 finding that mod- ular 1-hour photo labs located predominantly in shopping center parking lots could be moved in to hours by five men in to days sustaining damage that was cheaper to repair than building a new lab what is the manner of affixation of the property to the land whiteco indus inc v commissioner supra pincite aluminum steel and boulevard fiberglass poles are bolted to concrete foundations they are not permanently affixed to the land accordingly the sixth factor suggests that street light assets are not land improvements cf trentadue v commissioner supra pincite finding that the sixth factor suggested that the trellises not set in concrete and so easily removed were not land improvements and that the drip irrigation system buried in the ground and not easily removed was a land improvement whiteco indus inc v commissioner supra pincite finding that the sixth factor suggested that the signs were not land improvements because even though the poles were set in concrete the poles can easily be removed from the ground and as a matter of practice they are so removed c conclusion every whiteco indus factor suggests that street light assets bolted to concrete foundations are not land improve- verdate 0ct date jkt po frm fmt sfmt v files ppl sheila united_states tax_court reports ments there is not much evidence regarding nonboulevard fiberglass poles yet respondent bears the burden_of_proof as to whether street light assets fall within asset class and the parties address all street light assets as one indivis- ible group we thus find that for all street light assets respondent has failed to carry his burden we find that street light assets are not land improvements and that is consistent with our findings in several other cases see trentadue v commissioner t c pincite finding that trellises were not land improvements but that the drip irrigation system was a land improvement standard oil co v commissioner t c pincite finding that poles bolted to concrete foundations that held signs ranging from to feet and to feet and lights were not land improve- ments whiteco indus inc v commissioner t c pincite finding that wood advertising signs were not land improve- ments jfm inc subs v commissioner supra finding that large gasoline pump canopies were not land improve- ments fox photo inc v commissioner supra finding that modular one-hour photo labs were not land improvements vi conclusion street light assets are neither assets used in the distribu- tion of electricity for sale nor land improvements thus street light assets do not fall within asset class dollar_figure or asset class rather street light assets fall within the residual class street light assets are property without a class_life and not otherwise classified under sec_168 and they sec_168 revproc_87_56 c b pincite as such street light assets have a recovery_period of years property therefore 7-year are see nonboulevard fiberglass poles are embedded approximately feet in the ground and backfilled with cement stone and tamped earth the cement foundations cannot be reused whether the fiberglass poles themselves can be reused is not clear in 77_tc_349 we faced an almost identical situation albeit in the con- text of the investment_tax_credit in that case in the absence of evidence we stated that poles embedded in concrete were probably movable seem as capable of being moved as those in weirick v commissioner t c were possibly readily removable and would sustain possibly minimal damage upon removal standard oil co v commissioner supra pincite we found that the taxpayer had failed to prove that the poles and the concrete into which the poles were embedded are not inherently permanent structures though with proof such as that which the court of claims had before it in 611_f2d_348 involving 20-foot poles holding signs outside 7-eleven stores we would likely find that they are not inherently permanent structures id pincite verdate 0ct date jkt po frm fmt sfmt v files ppl sheila ppl corp subs v commissioner see sec_168 for that reason pp l properly reclassified street light assets and respondent incorrectly disallowed petitioner’s negative adjustment and depreciation consistent therewith f verdate 0ct date jkt po frm fmt sfmt v files ppl sheila
